Case 3:21-cv-01 UWNUBED SEARLES DISTREGT COURT: 32 pagel 5

FOR THE NORTHERN DISTRICT OF TEXAS

cb cake us pisTaICT
THERN DIST. ry
Fi ED

 

2021 AUG 17 PM & th

Laplace Senvo} DEPUTY rr a | A
Plaintiff 8-21CV1910-X

Vv.

 

 

Case Number
Di
adn Anbnen
Coury 1 ARS ok Saisie
a e

 

L
We Shak Wherry doet Aox leovke 4 bo
AC
Pro Cass ee Ver

Ma Ving WALT With Vo COimmal, “Tam

\ Z

fick 49 Aas — Cate,

* Attach additional pages as needed.

Date Tid (ZI

 

 

 

 

 

Signature Oe Bae
Print Name CC Onda acd
Address Of Z ZY Val ly Chen c WV

City, State, Zip ~  Waln TX b( 77
Telephone ( Uo \ Qo ( = FT “2.
ee ~
Case 3:21-cv-01910-X-BT Document 3 Filed 08/17/21 Page 2of32 PagelD6

Skip to main content

e Directory
e Email Us

District Judge Jane J. Boyle

You are here

Home » Judges » District Judges

Chambers: 214-753-2740

Courtroom Deputy: Jenelle Wilson 214-753-2748
E-Mail: Boyle_Clerk@txnd.uscourts.gov

Court Reporter: Shawnie Archuleta 214-753-2747

Courtroom Technology.

1100 Commerce Street, Room 1520
Dallas, Texas 75242-1003

Courtroom: 1516

Case Letter Designation: (B)

Judge Tabs

e Judge Specific Requirements(active tab)
¢ Biography.

 

— Judge Specific Requirements

entered in specific cases.

 

I. Case Management Procedures

Judge Boyle follows the Northern District’s Local Civil and Criminal Rules. If the
information set out below does not address your particular question, you should look to
the Local Rules. Judge Boyle also notifies the parties by order of specific requirements
that apply to each case, some of which modify the Local Rules. PLEASE NOTE: The
following information is intended to acquaint counsel and litigants with the Judge’s
typical procedures and requirements, not to take the place of common sense or of orders

 
Case 3:21-cv-01910-X-BT

ORIGINAL

Candace Searcy
Plaintiff
Vs.
Courtney Anthony
© Orchard National Title

sign.

 

 

Document 3 Filed 08/17/21 Page 3of32 PagelD 7

(-2|-00 524
v FILED

District of Texas I 71; apis +
Dallas County State Court o ” de vine 39
DASE
- '
SHED Tearccal Vishny
Property lawsuit

To the Honorable Judge of the US District Court,

|, Candace Searcy, the plaintiff have “proof of burden” against the defendants Courtney
Anthony and the Orchard National Title Company. | have proof of breach of contract,
fraudulent price gouging and malpractice. While under contract, the realtor Jeremiah Hobbs
failed to abide by the rules of an FHA loan. One cannot purchase a home if the deed has not
been in the owner’s possession for at least 90 days before selling. As a result, the contract was
put on hold until the 90 day period which was complete Nov. 14, 2020. She has refused to sign
the new contract under the FHA guidelines on Nov. 14" In order to get the appraisals out to
close on the correct date with the intent to steal my earnest money. After having the contract
extended to Nov. 24th, Courtney Anthony tried to blame me for the miscommunication. She
also demanded that | forfeit my earnest money and raise the price on the home which is
fraudulent price gauging. She wrote an email of an unconstitutional agreement that | refused to

| was supposed to close of Oct 21, 2020 but the day before closing everything was halted
because of the 90 day requirement. | was forced to live out of boxes for the last 30 days and
pay an additional $350 in rent because of this discrepancy. We signed a contract that the house
was supposed to be sold at 242,000 because the roof was damaged, and the seller was offering
$2000 of closing cost. | am dema nding that the conditions of the original contract for the sell of
the home remain the same at 242,000 and that the seller still contribute to the closing cost of
$2000. Courtney raised the price to 246,000 after the appraisal, which is an illegal form of price
gouging. She also threatened to sell my home that | have already had inspected and submitted
earnest money of $2000 to someone else which Is a breach of contract due to the extension
signed that they could not sell the home until Nov. 24%, She illegally changed the conditions of ,
| my contract for the extension and my signature was forged on legal documents to remove
seller concessions to zero, which | did not agree to.

| will also be suing for malpractice because the day before the closing date on Oct 21, 2020 they
told me that | could not close and they should have informed me before. As a result, | am suing

 
Case 3:21-cv-01910-X-BT Document 3 Filed 08/17/21 Page 4of32 PagelD8&

 

for 6,000 in damages because | have spent more money on rent and living under poor
conditions. | am also suing to stop the sell of the property 7237 indiana Avenue, Fort Worth
Texas 76137 to any other interested buyers because they have my earnest money and they
intentionally tried to steal It which is fraud. They told me this was my home and they would not
sell it. They have not signed the agreeing contract in order to get an appraisal on the property
In order to close on the correct date. Therefore, | am pressing federal charges for breach of
contract, malpractice, and fraudulent price gouging for an Item more the 250,000. |! am
submitting all documents as proof of ill intentions to steal my earnest money and sell the home
to someone else.

Certificate of Service

On the iSth day of January, | filed the foregoing document with the clerk of court for the Dallas
County Court of the State of Texas.

 

} Can da te Jeary

G¥24 Valley Creek Or
Fore Word TX 76179
(4Io) 26(- $572

CrsoysT @ gma. \y com

 

 

 

 

 
 

 

Case 3:21-cv-01910-X-BT Document 3 Filed 08/17/21 Page5of32 PagelD9

BeachleySmithLaw PLLC

Tarrant County Office
1901 Central Drive, Ste. 606, Bedford, Texas 76021
(817) 854-8220 FAX (617) 554-6221
mismith@beachieyplic.com
www.beachleyplic.com [il Law Offices of Chartes E. Beachley It! PLLC

Monica J. Smith Member of the College of the State Bar of Texas

January 14, 2021

Courtney Anthony
Orchard Title

3201 Dallas Parkway
Suite 200
Frisco Texas 75034

RE: property located at 7287 Indiana Ave, Fort Worth Texas 76137

Dear Ms. Anthony:

Please be advised that this office represents Candace Searcy in claim
against you. Although the facts are or should be well known to you, I recite
them here and invite you, through your counsel, to, in response, point out any
matters disputed by you herein recited.

According to documentation provided to this office, the contract signed
by the parties state that if Ms. Searcy does not qualify for financing, the
earnest money shall be refunded to her. The cancelation of the contract was
signed on November 26, 2020 and cites that Ms. Searcy did not qualify for
financing but yet requests the earnest money be refunded to seller.

Formal demand is hereby made that you tender to Candace Searcy, on
or before the thirtieth day from the date of your receipt of this letter (in
either regular or certified mail form), by and through this office, two
thousand dollars ($2000). If you fail to comply timely with this demand or
make other arrangements acceptable to my client, my client may choose to
file suit against you in a proper court and, in such suit, may seek to recover
reasonable attorney fees, costs of court, pre- and post-judgment interest,
exemplary and/or punitive damages if appropriate, statutory enhancement of
damages if appropriate, injunctive relief if appropriate, and other relief over
and above the basic demand above set forth.

Most sincerely,

Monica J. Smith

 

 

 
bee ks es ee

linen taliban

 

Case 3:21-cv-01910-X-BT Document 3 Filed 08/17/21 Page 6of 32 PagelD 10

Invoice: 200916-64819

 Texinspec wens
_— and Termite in inspections
‘exinspec

6709 Meadow Crest Drive, North Richland Hilts, TX 76180
Phone: (817) 265-5452

Fax:

Email: ClientCare@Texinspec.com

Candace Searcy Credit Card $464.00 (#4448) on 09/16/2020
cracjs7@gmall.com :

(470) 261-5572

Payor

Terms

Due
On Receipt

Clent / Subject Property ,

Candace Searcy
- 7237 indiana Ave
Fort Worth, TX 76137

item Amount
Home Inspection

AaB oe ares tems

"$464.00

Fees Subtotal: $464.00

Payments 7 OO

09/16/2020 Credit / Debit Card $464.00

- Payments Subtotal: $464.00
| Total: $0.00

Total Due: $0.00

Thank you for your business, if you have any questions please call us at (B17) 265-5452

 

 

 
Case 3:21-cv-01910-X-BT Document 3 Filed 08/17/21 Page 7of32 PagelD 11

¢

 

 

PROMULGATED BY THE TEXAS REAL ESTATE COMMISSION (TREC) 112-2015
a AMENDMENT
, TO CONTRACT CONCERNING THE PROPERTY AT
2237 indians Ave, Ft Worth, TX 76137
(Streat Address and Cty)

Seller and Buyer amend the contract as follows: (check each applicable box)
((1) The Sates Price in Paragraph 3 of the contract Is:

 

 

A. Cash portion of Sales Price payable by Buyer at CHOSING ...sccenssvsaceees paneeeeen $
B. Sum of financing described in the contract...... oa eon stasenesoncaces se eesesceserscesee $
C. Sales Price (Sum of A and B) ......6.... soneeeeon soteeseees A Onatesecscnsoserentcequevseees $

(2) In addition to any repairs and treatments otherwise required by the contract, Seller, at Seller's

expense, shall complete the following repairs and treatments:

(3) The date in Paragraph 9 of the contract is changed to

€2(4) The amount in Paragraph 12A(1)(b) of the contract Is changed to $2000.0 0

 

(5) The cost of lender required repairs and treatment, as itemized on the attached list, will be paid

as follows; $__ ___ by Seller; $ by Buyer.

€1(6) Buyer has paid Seller an additional Option Fee of $ _ _for an extension of the

unrestricted fight to terminate the contract on or before 5:00 p.m. on

_.. . This additional Option Fee © wilt O will not
be credited to the Sales Price.

; Q(7) Buyer waives the unrestricted right to terminate the contract for which the Option Fee was paid.
(Q(8) The date for Buyer to give written notice to Seller that Buyer cannot obtain Buyer Approval as

Set forth in the Third Party Financing Addendum is changed to

 

(2(9) Other Modifications: (Insert only factual statements and business details applicable to this sale.)

 

 

 

 

 

 

 

 

 

 

 

eat a

 

 

 

 

| EXECUTED the " day of 09/17/2020 20 . (BROKER: FILL IN THE
DATE OF FINAL ACCEPTANCE.) —— -— ‘

dace Searas BF mervan Mtickeet Boswel ec,
Buyer ~ Seller
Buyer Seller

 

 

 

 

 

 

 

 

 

TREC NO. 39-8

 
 

 

   

JS moar wm unum a
NOTICE: Not For Use For Condominium Transactions ,

1. PARTIES: The parties to this contract are

ler) and - : 4 , i
greet Goel and” convey W Buyer aid amet taes to Tay fon Saber Be Pronery shes

below.
2 PROPERTY: The land, improvements and accessories re collectively referred to as the

 

 

 

 

 

 

| fireplace (H) entry gates, and (i) other
D. EXCLUSIONS: The faliowing Improvements and accessories will be retained by Seller and must
be remaved prior to Gelivary of possession:
€ RESERVATIONS Any faservetion for oll, gas, or other minerals, water, timber, or other interests ie
made in accordance with an attached addendum.
3. SALES PRICE
A Cash portion of Saleg Price payable by & om oo oy 0004 REO R EE LORE: $_ ____ 7,380.00

 

 

 

 

» ,

the next day thet s of the essence for this

paragraph.

6. TITLE POLICY AND SURVEY:

A. TITLE POLICY: Seller shell hernish ip Buyer at Egeters Buyer's expense en owner pulloy of tite
insurance (Title Policy) Jesued by (Tite Company} in the
amount of the Gales Price, at or loss under the
provisions of the Tite Policy, subject to the promulgated. exclusions (including existing bulking and
Zoning ordinances) and the following exceptions:

 

 

(2) The standatd printed exoeption for standby fees, taxes and esseuemente.
j Inktialed for Identification by Buyer ¢¢ acon Me TREC NO. 20-14

Caltad Real Kumie, SOU LBI Prevwuy, trie 08 Nahas TK 7598 ” Phone: C7IS)aND S160 .
ath eben Preckend with Lone Wolf Trenensions (rigl erm iicition) 233 Sheatenn Cr Carntuhign, Chrterls Oaneds NIT 15 deny poll com

 

 

 

7AM? Ind nan Avg J

 

 

 

 
Case 3:21-cv-01910-X-BT Document 3 Filed 08/17/21 Page 9of32 PagelD 13

 

 

‘Contract Concerning

Cc.

72a7 indiana Ave

(Address of Property)

(3) Liens created as part of the financing described In Paragraph 3.

(4) Utility easements created by the dedication deed or plat of the subdivision in which the
Property is located.

(8) Reservations or exceptions otherwise permitted by thie contract or as may be approved
by Buyer in writing.

(6) The standard printed exception as to marital rights.

(7) The standard printed exception es to waters, tidelands, beaches, streams, and related
matters.

(8) The standard printed exception 9s to disorepencies, conflicts, shortages in area or
boundary ines, encroachments or protrusions, or overiapping improvements:

x] () will not be amended or deleted from the thie policy; or

|_| (f) will be amended to read, “shortages in aren” at the expense of [_] Buyer [x] Seller:

(8) The exception or exclusion regarding minerals approved by the Texas Department of
Insurance.

COMMITMENT: Within 20 days after the Titte Company receives a copy of this contrac,

Seller shall furnieh to Buyer a commitment for tite insurance (Commitment snd, at Buyer's

expense, legible copies of restrictive covenants and documents in the

Commitment: (Exoaption Documents) other than the standard printed exceptions. Seller

authorizes the Title Company to deliver the Commitment and Exception Documents to Buyer

at Buyers address shown in Paragraph 21. if the Commitment and Exception Documents are

not delveréd to Buyer within the specified time, the time for delivery wil be. automatically

extended up to 15 days or 3 days before the Closing Dute, whichever is earlier. if the

Cormitment and Exception Documents are not delivered within the time required, Buyer

may terrninate this contract and the earnest money willbe refunded to Buyer.

SURVEY: The survey must be made by s registered professional land surveyor scoeptable to

the Tite Company and Buyer's lender(s), (Check one box only)

Page2of10 2-12-18

[x] (1) Within 6 days after the Effective Date of this contract, Seller shall furnish to Guyer

and Tite Campany Seller's existing survey of the Property and a Rasidential Reel Property
Affidavit promulgated by the Texas Department of Insurance (T-47 Affidavit), if Goeller falls
to furnish the existing survey or affidavit within the time prescribed, Buyer shall
obtain a new survey at Seller's nee ono later than 3 days prior to Closing
Date. If the existing suvey or ls not_ acceptable to Title Company or
Buyer's lender{s), Buyer shall obtain a new survey at [X/Sellers []Buyers expense no later
than 3days prior to Ciosing Date.

Cr) (2) Whthin days efter the Effectve Date of this contract, Buyer shall obtain a new

survey at Guyer's expense. Buyer is deemed to receive the survey on the date of actual
receipt or the date specified in this paragraph, whichever is earlier.

O 3) Within days after the Effective Date of this contract, Seller, at Sellers expense

shall furnish a new survey to Buyer.

DO. OBJECTIONS: Buyer may object in writing to defects, exceptions, or encumbrances to title:

disclesed on the survey other than items 6A(1) through (7) above; disclosed in the

Cammitment other than items 6A(1) through (6) above; or which prohibit the following use

or activity: _ .

Buyer must object the eartier of () the Closing Date or (i) days after Buyer receives

the Commitment, Exception Documents, and the survey. Buyers failure to object within the

time allowed will constitute a welver of Buyer's right to object except that the requirements
in Schedule C of the Commitment are not waived by Buyer. Provided Saller is not obligated to

Inour any expanse, Seller shall cure any timely objections of Buyer or any third perty lender

within 15 days after Seller receives the objections (Cure Period) and the Closing Date will be

extended as necessary. if objections are not cured within the Cure Period, Buyer may, by
delivering notice to Seller within & days efter the end of the Cure Period: (i) terminate this
contract and the earnest money will be refunded to Buyer, or (i) waive the objections if

Buyer doas not terminate within the time required, Buyer shall be deemed to have walved the

objections. if the Commitment or Survey Is revised or any new Exception Document(s) {s

delivered, Buyer may object to any new matter revealed in the revised Commitment or

Survey or new Exception Document(s) within the same time stated in this paragraph to make

objections beginning when the revised Commitment, Survey, or Exception Document(s) Is

delivered to Buyer.

TITLE NOTICES:

(1) ABSTRACT OR TITLE POLICY: Broker advises Buyer to have an abstract of title covering
the Property examined by an attorney of Buyers selection, or Buyer should be fumished
with of obtain a Title Policy. If a Title Policy is furnished, the Commitment should be
promptly reviewed by an attorney of Buyers choice due to the time limitations on
Buyer's right to object.

(2) MEMBERSHIP IN PROPERTY OWNERS ASSOCIATION(S): The Property []is lis not

 

 

 

 

 

 

 

 

initialed for identification by Buyer _7< and Saler| 4B TREC NO, 20-14

 

 

Produced wth Lone Well Transactions Giron Ediioh) 281 oon A OF Ceneda NiT 148 www.lwoltoom 7297 Lediems Ave

 
 

 

 

 

 

Case 3:21-cv-01910-X-BT Document 3 Filed 08/17/21 Page 10of32 PagelD 14

 

2-42-18

°o
7
f

pH

    

ange

Gi

i

ila

fais: (ube g

peer?

ih f

“Fea??

TREC NO. 20-14

5 OFERR, Canada NiT 15 were woloce! “EP anime ve

 

 

: ne outst “ib Ite
ee aye tae afl
apy le i
f F22ih3 i Fe sty! fir 21a:
| iz 2% ent : kk : Tefal
Le se Og pull! z =f tad
i . ie pep est eh fete
i ii “it Da By i i
fi i itl i ‘th i
dita AlE
HE il i i (illest i

 

 

 
 

 

 

 

 

2-12.48

Qe
:
v
f

§6.008, TEXAS PROPERTY

 

Subshapter G of the

may ba governed by Chapter 6,
+ ea eet .
Is provided Seller, st Seller's expenses, shail. complete the

treatments:

offact.

 

 

erenee sill merece cas

B. Fee RE RUREE NOTICE PURALANT TO

Case 3:21-cv-01910-X-BT Document 3 Filed 08/17/21 Page 11lof32 PagelD 15

 

2 fy

i
il

ae

ie
j
i

sot bed

&

i
[:

f
it

oH
tries l
{: i

Hal
mein

are
TH

EtG res

spelt

ee

i ii
i aly
yee
a
waif

at

E

sie

 

 

 

 
Case 3:21-cv-01910-X-BT Document 3 Filed 08/17/21 Page 12of32 PagelD 16

 

 

, 7237 Indiana Ave
_ Contract Concerning Fost Worth, TX 78137-3347 PageSofi0 2-12-18
, (Address of Property)

H. RESIDENTIAL SERVICE CONTRACTS: Buyer may purchase a residential service contract
from a residential service company licensed by TREC. If Buyer purchases « residential
service contract, Seller shall reimburse Buyer at closing for the cost of the residential
service contract in an amount not exceeding $ » Buyer should review any
residential service contract for the scope coverage, exclusions and limitations. The
purchase of a residential service contract is optional. Similar coverage may be
purchased from various companies authorized to do business in Texas,

8. BROKERS’ FEES: All obiigations of the parties for payment of brokers’ fees are contained
in separate written agreements.
9. CLOSING:

A. The closing of the sale will be on or before Peet 46 \ 2020 , of within 7
days efter objections made under Paragiaph 6D e oured or ved, whichever date
be later (Ciceing Date). if elther party falls to close the sale by the Closing Date, the non-
defaulting party may exercise the remedies contained in Paragraph 15.

B. Atclosing: ; '

(1) Seller shall execute and deliver a general warranty deed conveying tite to the Property
to Buyer and showing no additional exceptions to those pernitied in Paragraph 6 and
furnish tax statements or certificates showing no delinquent taxes cn the Property.

(2) Buyer shail pay the Geiss Price in good funds acceptable to the eacrow agent.

(3) Seller and Buyer shell ‘execute and deliver any notices, statements, ceitificates,
affidavits, releases, loan documents and other documents reasonably required for the
closing of the sale and the issuance of the Title Policy.

(4) There will be no liens, sseeesments, or security interesta against the Property which will
net be satisfied out of the sales proceeds unless seouring the payment of any bans
assumed by Buyer and assumed loans will not be.in default.

©) If the Property is subject to a residential lease, Seller shall transfer security deposits (as
defined under §$02.102, Property je), If any, to Buyer, In such an event, Buyer shall
Geliver. to the tenant @ signed statement acknowedging that the Buyer hes aoquired the
Property and is responsible for the retum of the seourty deposi, and specifying the
axact dollar amount of the security depost.

10. POSSESSION:

A. Buyers Possession: Seller shall deliver to Buyer possession of the
required condition, ordinery wear and tear excepted: [Jupon
[according to a temporary residential lease form promulgated by
lease. required by the parties. Any possession by Buyer prior to closing or by Seller after
oesing which is not authorized by # written lense will establish a tenancy st sufferance
relationship between the parties, Consult your insurance agent prior to change of
ownership and possession because insurance coverage may be limited of
terminated. The absence of a written lease or appropriate insurance coverage may
expose the parties to economic loss.

B Leases:

(1) After the Effectve Date, Seller may not exeoute any lease (including but not limited to
mineral leases) or convey any interest in the Property without Buyer's written consent.

(2) If the Property is subject to any lease to which Seller is a party, Seller shall deliver to
Buyer copies of the lease(s) and any move-in condition form signed by the tenant
within 7 days after the Effective Date of the contract.

11, SPECIAL PROVISIONS: (insert only factual statements and business details
applicable to the sale. TREC rules prohibit license holder from adding factual statements or
business details for which a contract addendum, lease or other form has been promuigated by
TREC for mandatory use.)

Property in its present or
closing und = funding
TREC

12, SETTLEMENT AND OTHER EXPENSES: |
A. The following expenses must be paid at or prior to closing:

(1) Expenses payable by Seller (Geter Expenses): and foes
(a) Releases of existing liens, including prepayment penalties recording ;
release of Sellers loan liability, tex stetements or certificates; preperation of dead:
one-half of escrow fee; and other expenses payable by Selter under this contract,
(b) Seller shail also pay an amaunt not to exceed $ _ _.. 00 be applied in the
following order: Buyers Expenses which Buyer is prohibited from paying by FHA, VA,
Texas Veterans Land Board or other governmental loan programs, and then to other

Buyer's Expenses as allowed by the lender.

 

 

 

 

 

 

Produced with Lone Wall Transacione (zip orn Edition) 231

penne
initialed for identification by Buyer _7< and Som AB TREC NO. 20-14

Ontarfo, Canada NIT 15 ww twolf con ‘7237 Indiona Ave

 

 
 

 

14,

18.

16.

47.

18.

7237 Indiana Ave

“Contract Conceming Fort Worth, TX 76137-3347 Page6of10 2-12-18

(Address of Property)

(2) Expenees payable by Guyer (Buyer's Expenses): Appraisal feas; loan application fees;
‘origination oharges; credit reports; preperation of loan documents; interest on the fotes
from date of disbursement to one month prior to dates of fint monthly payments;
fecording fees; copies of easements ard restrictions; loan tite policy with endorsements
required by lender, loan-related photos; amortization schedules: one-

feo; wire transter fee; expenses incident to any loan; Private Mortgage Insurance

Premium (PMI), VA Loan Funding Fee, or FHA Mortgage Ineurance Premium (MIP) as -

7 required by the lander, and other expenses payable by Buyer under this contract.

8. If any expense exceeds an amount expressly stated in this contract for such expense to be
paid by a party, that party may terminate this contract unless the other Y agrees: to pey
auch excess. Buyer may not pay charges and fees expressly prohibited by FHA, VA, Taxes
Veterans Land Board or ather govemmental loan program regulations.

PRORATIONS: Taxes for the current year, interest, maintenance fees, assessments,

dues and rents will be prorated through the Closing Date. The tex praration may be calculated

taking into consideration any change in exemptions that wil affect the ouvent years taxes. [f

taxes for the current year vary from the amount prorated at 1

prorations when tax statements for the current year are avaliable. If taxes are not paid at of

prior to clgsing, Buyer shall pay taxes for the current year.

CASUALTY LOS& if any pert of the Property is damaged or destroyed by fire or other

casualty efter the Effectve Date of this contract, Seller shall restore the Property to its previous

condition @s scon as reasonably possible, but in any event by the Closing Date. if Seller fails to

aamest money will be refunded to Buyer (6) extend the time {a
the Closing Date will be extended as necessary or |
condition with en assignment of insuranoe proceeds, if permitted by Selle’s Ineurance
and receive credit from Seller at dosing in the amount of the ded
policy. Seller's obligations under this paragraph are independent of any
Seller under this contract.
DEFAULT: |f Suyer fails to comply with this contract, Buyer wil be in default, @
Seller may (a) enforce. specific performance, seek such other relief as may be
or both, or (b) terminate this contract and recelve the semest money as liquidated ages
thereby releasing both parties from this contract. if Seller falls to comply with this .
Seller wil be in defauk and Guyer may (a) enforce specific performance, seek such other relief
money: thereby releedig Cn we OF both, or (b) terminets this contract and receve the samest
money, theraby releasing both parties from this contract.
MEDIATION: [t is the polly of the State of Texes to encourage resolution of disputes
through altemative dispute resolution procedures such as mediation. Any between
and Buyer related to this contract which is not resolved through informal discussion will be
submitted to a mutually ecoeptable mediation service or provider. The parties to the mediation
shall bear the mediation costes equally. This paragraph does not preclude a party from seeking
equitable relief froma court of compatent

ATTORNEY'S FEES: A Buyer, Seller, Listing Broker, Other Broker, or escrow agent who

prevais in any legal proceeding related to this contract is entitled to recover reasonable

attomey's fees and ail costs of such proceeding.

ESCROW:

A. ESCROW: The escrow agent is not (I) a party to this contract and doses not have liability for
the performance or nonperformance of any party to this contract, (II) liable for interest on the
eamest money ard (ili) liable for the loss cf eny eameat money caused by the failure of any
financial institution in which the eamest money hes been deposited unless the financial
inatitution Is acting as escrow agent.

B. EXPENSES: At closing, the eamest money must be firat to any cash down payment,
then to Buyer's Expenses and any excess refunded to Buyer. if no closing oocurs, escrow
agent may: (i) require a writen release of ilability of the escrow agent from ail parties, (ii)
require payment of unpaid expeness incurred on behalf of a arty, and (@) ¢ deduct
from the earnest money the emount of unpaki expenses incurred on behalf of the party
recelving the samest money.

C. DEMAND: Upen termination of this contract, either party of the escrow agent may send a
release of eamest money to each party and the parties shall execute counterparts of the
release and deliver same to the escrow agent. if elther party fails to execute the release,
either party may make a witten demand to the escrow agent for the eamest money. if
only one party makes written demand for the eamest money, escrow agent shail promptty

a3
s

Nis

E

 

 

 

 

 

initialed for Identification by Buyer 74 noo | MB | TREC NO. 20-14

 

Produced with Lone Welt Transactions (zip? orm Edition) 234 ye. Onter’o, CenadaNiT 15 wwew.olt.com ‘WaS7 India Avs

 

 

Case 3:21-cv-01910-X-BT Document 3 Filed 08/17/21 Page 13 of 32 PagelD 17
 

Case 3:21-cv-01910-X-BT Document 3 Filed 08/17/21 Page 14 of 32 PagelD 18

 

 

: 7287 inienn 2
Contract Conreming none Te ieee Page7ot10 2-12-18

22, AGREEMENT OF PARTIES: This convact contans the enti agresment of the parties

 

 

 

 

 

 

 

E-mail: Jeremiah. bhobbe@amelitcoy E-mail:

 

and cannat be changed except thek widen agreement Addends which
contract are (Check af applicable awe are © pert of thie

 

 

 

 

 

 

 

Gi] Thid Party Financing Addendum (Environments! Assessment, Thabatened or
CO) Seller Financing Addendum Endangered Species and Wetlands
[Addendum for Property Subject to =
Mandatory Membership in a Property (] Soters Temporary Residential Lease
( auyers ¥. , Residential Lente O) Short Se
‘s Temporary
Addendum for Located Seaward
(1 Loan Assumption Addendum 0 of the Gul itrecosets! Welereaty |
(] Addendum for Sale of Other Property by (1) Addendum for Setier’s Disctosure of
Buyer Informetion on Lead-besed Paint and Lead-
[] Addendum for Reservation of Oil, Gas based Paint Hazards as Required by
and Other Minerals Federal Law
(] Addendum for "Back-Up" Contract [] Addendum for Property in a Propane Gas
(1) Addendum for Constal Area Property System Service Area
(C]_ Addendurn for Authorizing Hydrostatic C] Other (tet): __ _.
Testing
[1] Addendum Conceming Right to
Terminate Due to Lenders Appratant __
= , a
en er cae arama | TREG NO. 20-14

 

 

Soren Eatie emeren |e Grdend, Carede NIT 18 wer Boll cone ‘S57 Ietin ae

 
Case 3:21-cv-01910-X-BT Document 3 Filed 08/17/21 Page 15 of 32 PagelD 19

 

 

 

* Contract Conceming Fort Worth, TX. 76137-3347 Pagedof10 2-12-18

 

 

 

 

BROKER INFORMATION
(Print name(s) onlv. Do not sian)

 

 

 

 

 

 

 

 

 

nited Real _ Orchard Brokerage 0583167
er Broker Firm License No, Listing Broker Firm License No.
represents Buyer only as Buyer's agent represents () Seller and Buyer as an intermediary
{| Setier only as Seller's agent
Courtney Anthony 0662313
Using Associate's Name Cicense No.
214-336-3117
Lori Miles Andy Cook 683167
Licensed Supervisor of Associate Uecense No. Licensed Supervisor of Listing Associate —_ License No.
5480 Lb] Frwy 600 Congress 14th Fl (469) 458-0489
Other Broker's Address Phone iting Broker's Office Address Phone
Dalles ™ 75244 _—-_— Austin, TX 78701
Clty State Zip |= (Oly State ap
Selfing Associate's Name License No.
Selling Associate's Email Address “Phone

 

Licensed Supervisor of Selling Associate _Lioense No.

 

Selling Associate's Office Address

 

City State Zip

Listing Broker has agreed to pay Other Broker 3.008% of the total sales price
when the Listing Broker's fee is received. Escrow agent is authorized and directed to pay Other Broker from
Listing Broker's fee at closing.

 

 

 

TREC NO. 20-14

Produced with Lone Wolf Transactions (zipForn Edition) 231 Shearson Cr. Cambridge, Ontario, Cenada N1T 1J8  www.lwoif.com ‘T297 lndfiena Ave

 

 

 
ce ee we

~~”

 

cr

Case: 3:21-cv.01910-X-BT Document 3 Filed 08/17/21 Page 16 of 32 PagelD 20

‘. - TREC Enforcement Division
P.O. Box 12188
Austin, TX 78711-2188
§12-936-3005 Fax: 512-936-3809
www.trec.texas.gov

' NOTE: You may type information into this form and it will display, but you will
; need to print, sign and mall the form along with coples of documents to TREC

* when completed. information entered into this form can only be saved if you
TEXAS REAL ESTATE COMMISSION are able to print and save the form as a PDF.

COMPLAINT FORM
IF COMPLETING BY HAND, PLEASE PRINT OR TYPE WITH BLACK OR BLUE INK

I WISH TO FILE A COMPLAINT AGAINST: (check all that apply)

 

 

    
 

 

 

 

 

 

 

Real estate broker or sales agent [~ Junticensed activity Timeshare plan
Inspector . , Residential service (home Approved education provider or instructor
Easement/Right-of-Way Agent ty) company

MY CONTACT INFORMATION:

Name:

Address: 1 ye.

City: oy USoryh Zip: Tel 74

Email Address: CVS CSI Gan ail, fom

Phone Numbers: Work: | Home:

 

 

Cell: { 16 ) 261-95 72 Fx

INFORMATION CONCERNING THE PERSON OR COMPANY AGAINST WHOM YOU ARE COMPLAINING:

( Orchard “ile )

 

Person's Name:

    
   

 

 

 

 

 

Company Name: f C260
Physical Address: CWCO

City: State: TX Zip: “160 4 a
Phone Number(s): {¥ T 494-0943

License Number or Registration Number (if known): 6 ( (0 ? % ) G

 

HAVE YOU FILED A COMPLAINT AGAINST THIS PERSON OR COMPANY WITH ANOTHER AGENCY? YES ng NO

IF YES, WHICH AGENCY?
WHAT ACTION HAS BEEN TAKEN BY THE OTHER AGENCY?

 

 

 

 

 

 

 

 

 

TREC Complaint Form (07-06-2020) . Pagelof3 7

 

 
Case 3:21-cv-01910-X-BT Document 3 Filed 08/17/21 Page 17 of 32 PagelD 21

DATE(S) OF TRANSACTION: \ jg — \\ } ZY

COMPLAINT DETAIL: List the facts of your complaint in the order of their occurrence, starting with the earliest date and working

mn

forward. Attach additional sheets as needed.

Couv trey Kin Yhon y 15 il ty of \preath

of contvack, All parre “signed for a

loan Loy $242,000 on “eZ loan amount
with $2000 due at closing From seller
OSher sianiaa by Contract “Courdine
ond over partied reatiud What tre
was a 40 da per tod do Qual for vu
FEU A (oon, WAL Par su€5 AGrec a OK €x her r5il0.5
unk’ \WY74 QB,  Closicm, The realfor and
Courlwy increased tue priadiand a drigd 40 delete

 

 

  

        

      
   

 

 

   

HOW DID YOU NOTIFY THEM? [Alwerrren (attach copies) [Korat (detail each contac

WHAT WAS THE RESPONSE?
Qo ono Vos 72.S¥on dod,

 

 

 

 

 

 

 

PLEASE LIST THE NAME(S), ADDRESS(ES), AND PHONE NUMBERS(S) OF ANY WITNESS(ES) WHO HAVE
THE (e272 TTER OF YOUR aq.

INFO ON C RNIN
SE mane SOFT.
113) 934 -41049

dere mnian

253M

 

 

 

 

 

 

   
 

 

Page 2 of 3

 

TREC Complaint Form (07-06-2020)

 

 
 

 

Case 3:21-cv-01910-X-BT Document 3 Filed 08/17/21 Page 18 of 32 PagelD 22

as DOCUMENTATION CHECKLIST: (check all that are enclosed)

Sales contract (front and back)-all pages an all accompanying forms and attachments

C] Lease/rental agreement (front and back)

Cc Listing/managment agreement(front and back)

CT Disclosure statement(s) (e.g. Information about Brokerage Services, Intermediary Relationship Notice, Seller's Disclosure Notice)
Cc] Closing statement (HUD 1) or Closing Disclosure form (TRID - TILA-RESPA Integrated Disclosure)

Cl Multiple listing service (MLS) printout(s)

C) Appraisal(s)

C7 Inspection report(s)

[_] Photograph(s)

CJ Advertising

(_] Repair bill(s)

CJ Receipt(s)

r7 Canceled check(s) (front and back)

Cl Monthly statement(s)

C) Correspondence, including demand letter(s) and e-mail(s)

C7) Judgment/civil lawsuit document(s) (e.g. original petition, settlement document(s)

C] Other (describe): .

 

 

SIGNATURE BLOCK

e I certify that the information contained here and all enclosed documents are true and correct to the best of my
knowledge.

e J understand that a copy of my complaint is available to the person or company against whom it is filed and
that I may be required to testify at a hearing.

¢ 1 understand that a copy of my complaint and accompanying documentation is subject to public inspection.

¢ understand that neither the Texas Real Estate Commission nor any of its officers or employees can act or will
act as my legal regeesentative or attomey at anytime, and that I am encouraged to retain separate legal counsel.

\W/20/Ao
i /

Date

 

 

 

PRIVACY NOTICE

In accordance with Chapter 559, Government Code, the following notice about certain information laws and practices is
given.

(1) With few exceptions, an individual fs entitled on request to be informed about the information that a state
governmental body collects about the individual.

(2) Under Sections 552.021 and 552.023 of the Government Code, the individual is entitled to recelve and review the
information.

(3) Under Section 559.004 of the Government Code, the individual is entitled to have the governmental body correct
information about the individual that is incorrect.

TREC Complaint Form (07-06-2020) Page 3 of 3

 

 

 

 
 

Case 3:21-cv-01910-X-BT Document 3 Filed 08/17/21 Page 19 of 32 PagelD 23

 

 

 

 

‘ ' f@ PROMULGATED BY THE TEXAS REAL ESTATE COMMISSION (TREC) 11-2-2015
Lael AMENDMENT
on“ TO CONTRACT CONCERNING THE PROPERTY AT
7237 Indiana Ave Fort Worth
(Street Address and City)

Sefler and Buyer amend the contract as follows: (check each applicable box)
{X] (1) The Sales Price in Paragraph 3 of the contract is:

A. Cash portion of Sales Price payable by Buyer at closing ........ssscees $ 8,610.00
B. Sum of financing described In the COntract........csseerreeess sesteeeenenee a) 237,390.00
C. Sales Price (SUM Of A ANd B)..cicsssssssscssssesrsornenssesecsseraeserensees $ 246,000.00

[] (2) In addition to any repairs and treatments otherwise required by the contract, Seller, at Seller's
expense, shall complete the following repairs and treatments:

Xx} (3) The date in Paragraph 9 of the contract is changed to November 24 , 2020
x] (4) The amount in Paragraph 12A(1)(b) of the contract is changed to $
|_| (5) The cost of lender required repairs and treatment, as itemized on the attached list, will be paid
as follows: $ by Seller; $ by Buyer.
[] (6) Buyer has paid Seller an additional Option Fee of $ for an extension of ine
unrestricted right to terminate the contract on or before 5:00_ p.m.
4 . This additional Option Fee []will (] wil
not be credited to the Sales Price.
H (7) Buyer waives the unrestricted right to terminate the contract for which the Option Fee was paid.
(8) The date for Buyer to give written notice to Seller that Buyer cannot obtain Buyer Approval as
set forth in the Third Party Financing Addendum Is changed to
{x] (9) Other Modifications: (insert only factual statements and business details applicable to this sale. )
removing seller concessions to zero

 

 

 

 

 

 

 

 

 

 

EXECUTED the day of 10/22/2020 _ , . (BROKER: FILL IN THE

DATE OF FINAL ACCEPTANCE.)
_ |Wtnbacl Bosoutl 78a cor |

Candace Searcy AE evans eta avout Reet

Buyer Candace Searcy Seller Orchard Property |, LLC

Buyer Seller

 

This form has been approved by the Texas Real Estate Commission for use with similarly approved or promulgated contract
forme. Such approvel relates to this form only. TREC forms are intended for use only by trained real estate license holders.
No representation Is made as to the legal validity or adequacy of any provision in any specific transactions. It is not intended
for complex transactions. Texas Real Estate Commission, P.O. Box 12188, Austin, TX 78711-2188, 612-836-3000 (hitp://
www. trec.texas.gov ) TREC No, 39-8. This form replaces TREC No. 39-7.

 

 

 

 

 

 

TREC NO. 39-8

United Real Eotate, $430 LBJ Freeway, Suite 200 Dalles TX 78248 Phone: (715)539-9169 Pex: 7237 Indiana Ave
Jeremiah Hobbs Produced with Lone Wolf Transactions (zipForm Edition) 231 Sheereon Cr, Cambridge, Ontario, Canada NIT 135 www.iwolf.com

 

 
Case 3:21-cv-01910-X-BT Document 3 Filed 08/17/21 Page 20 of 32 PagelD 24

 

Soler and Buyer arend ibe conract as fulizes (recs eath spplicabe bur)
BM (%) The Sates Proce in Paragragt 3 of the corteict is

A Cash parton at Sales Price payable by Buyer at closer ....... ae) —6nene
6 Sumol irancry deucibed 4 tha conte $ 236,400.00
C. Seles Pisce (Sun WA ard Bi |. vs $ 244,900.00

(2) / addition to any repars ano Peavnents cihorwee required by the contract, Sefer, af Sellers
expense, she! complete Ihe fotowny tepues and besdrenis

X (2) The date in Parageaph & of the contract @ changed to tewenber24 2 4 869209
(4) The amour © Paragraph 1ZAX4 1D} of The Contec! & changed o§
(8) The cost of lender requred repairs erc treatment, as Cornaed on ttre attached Gel, at be pend

an totpws $ ty Sallar § by Guyer
(6) Guyer has pad Setar an addonna Option Fee af $ for an autension of the
uwestricted

nght ot temenia the cogrct on oor teins §=6§:00 pm on
. Thin addeens! Opsen Fea wwe
not be credited to ihe Salas Price.

(7) Guyer weves Ihe unewetrited ngtt tu ternenle Ow corte for vatich Ow Cation Fee wae pect.
(0) The date for Buyer to gre whiten notice to Selter that Buyer cannot obtwr Guyer Approval as
sat forth 4: he Third Party Financing Addendum « changed to a
(9) Cthar Madifieatons: (inser anly tatu8) vatameres and bueness details anpicabte io Ms sale.)

delete th been

d EXBCUTER the day of ok . (BROKER: PILL Wy THER
DATE OF PINAL ACCEPTANCE} :
t é e@ Pearcy MF see wees

Guyer Gandece Searcy Sata Grohard Property |, LLC

Guyer Setar

‘Wren fot es teen acgrcvedt be 1e Teene RAG Faber Crevreteant 7 ine afl GaP Aly ApgerQ tel Or FreT SAPS S20
ferrve Goth BnSrad ONES WH HE HUT Erty TAES tere, 269 erereied [60 Wit Onty Uy Irae (Re COLE Werae DERE
NO STERNER ON 9 Mate a: 10 TO WET Sebi o BCRQURTS Of a, Kan 0 8p Locee FaNEeFOM 1 4 not evended
fe corrgine srramiore tease fend Evete Lesroopene FC) Bee Nita Arete 8 Tee 286 O11. DD Hoops
artree Fen. ‘qnge gee y TRE Par THE Vive tree peptone tet Ns Es 7

stn teens stew at mete

TREC NO. 98

Ctbanl Dodady, £00 1.00 Denmoap. tatty SUD Gates £4 “thee nee *h ied ear we to? nlion
toh Catees, ew at aioe fd tend form het kee sa Awl, te ys Nhat: ee 1 wen odd as

 

https:/mail. google. com/mail/u/OMeent/FMfegxwijdgkdPhOGIPFP JBSpDZIDRXv ?projector= 1 amessagePantia0,7

1118012020 IMG_1549,jpg
te PROMULGATED BY THE TEXAS REAL ESTATE COMMISSION |TREC! tbat
AMENOMENT Conkac+ L
IO CONTRACT CONCERNING FHE PROPERTY AT 3} C c
7237 mdiane Ave Fort Worth 4 .
(Swent Adsress anc Cay} CYXXENS 107)

1

 
 

 

 

Case 3:21-cv-01910-X-BT Document 3 Filed 08/17/21 Page 21 of 32 PagelD 28———— 7

 

11-18-18

ON. PROMULGATED BY THE TEXAS REAL ESTATE COMMISSION (TREC)
| NOTICE OF BUYER'S TERMINATION OF CONTRACT 2
CONCERNING THE CONTRACT FOR THE SALE OF THE PROPERTY AT |

7237 indiana Ave _Fort Worth
(Street Addreas and City)

BETWEEN THE UNDERSIGNED BUYER AND Orchard Property I, LLC

Yana Wass, ESTats sepuepten

(SELLER)

 

Buyer notifies Seller that the contract is terminated pursuant to the following:

[] (1) The unrestricted right of Buyer to terminate the contract under Paragraph 23 of the
contract.

C] (2) Buyer cannot obtain Buyer Approval in accordance with the Third Party Financing
Addendum to the contract.

(] (3) The Property does not satisfy Property Approval in accordance with the Third Party
Financing Addendum to the contract. Buyer has delivered to Seller lender's written
statement setting forth the reason(s) for lender's determination.

Cr) (4) Buyer elects to terminate under Paragraph A of the Addendum for Property Subject to
Mandatory Membership in a Property Owners' Association.

C7 (5) Buyer elects to terminate under Paragraph 7B(2) of the contract relating to the Sellers
Disclosure Notice.

C] (6) Buyer elects to terminate under Paragraph (3) of the Addendum Conceming Right to
Terminate Due to Lender's Appraisal. Buyer has delivered a copy of the Appraisal to
Seller,

CO (7) Buyer elects to terminate under Paragraph 6.D. of the contract (6.C. for Residential
Condominium Contract) because timely objections were not cured by the end of the Cure
Period.

 

NOTE: Inis nouce 1s not an election or remeuws. Kelease Of Ine eamest iNuHey we ywrdlleU
by the contract.

CONSULT AN ATTORNEY BEFORE SIGNING: TREC rules prohibit real estate license
ho from advice. READ THIS FORM CAREFULLY.

     
  
     

 

Buyer
Candace Searcy

This form has been approved by the Texas Res! Estate Commission for use with elmilarty approved or
; * promulgated contract forms. Such approval relates to this form only. TREC forms are Intended for use

=, only by trained real estate licanse holders. No representation {a made as to the legal validity or
TREG adequacy of any provision in any specific transactions. it ls not suttable for complex transactions,
Texas Resi Estate Commission, P.O, Box 12188, Austin, TX 78711-2188, (512) 936-3000

Date Buyer Date

   
    

 

 

 

 

sit van, trec. TREC No. 38-6. This form TREC No. 36-6.

      
 

 

TREC No.38-6

Unieed Real Renan, $430 LB) Freeway, Suite 200 Dalles TX 75340 Phone: (713)639-9109 Pex, 7337 lndlens Ave
Jeremiah Hobbs Produced with Lone Wolf Transactions (zipForm Edition) 231 Sheerson Cr. Cambridge, Ontario, Canada N17 1J5 www.wolf.com

 
ef
ne

  

 

 

   

  

 
 

 

 

 

 

 

kA _OfINOO VIEDNV
GiVd 10N Fido iN ke
S3a4 391ANaS VW 7
ALNNOD SvTIVa Reet PSX], “Ayn ‘selfeq Jo syno-) PUISIT OP JO YD “ALI VIONTAA -LSALLV
ZLSS-197 (OLY) oe.
‘ 1207 “Ae Jo Aep ay sm a0u0 78 ZMO_ pres Jo Jeag oyp pue puey Aw Jopun UsAID
(LI9L SVXAL ‘HLYOM LYOd ‘sexay. Amor § 0 symor) 30 3m 10 wT « .
UC ATAID AVTIVA $789 seqyeq J 0 PUISIC Of JO MID “AALd WIOLTA :SSANLIM
area 07 ousorey ‘Pamnsoxoun peumyas 9q [TEYS HI ‘POAJos JOU ST UOHENO stp J] “uOREHO SHA
— soymeduroose yorym Jo Adoo & ‘uonned pres uo UMONS se “9 LETC WOD WISN HLND uo yg
inde ‘OfINOD VIADNY :sa “SMOJ]OF SB SI PUBUISP YOrA yo amyeu om "SXSHO-1Z-DA Loe oe TOS pies “ms Jo4
sexo ] ‘Ano, seqeq ssurese 1707 ‘Arenuer yo Aep Wg] 1m0D pres wi poyy
‘SUNO) JLASIC Yx9]D Su me
Falid VION AOUVAS FOVANVS 3u10q Bnmelg pres
. a “COTSL Sexe], ‘SEITE ‘101 “ag ‘wans
0z ‘AeA. yo Lep appz PAOD 009 % NOD JLNIG GIPEL aM Jo 3He]9 tp Oy pessouppe oq pmoys somsue MOA ‘Wodjaymeysexsy
Te 1 UOT Ino Peay He ap Hm asue anok sfy NOK saye-shep OF UIA JB] OU speM oq seM ATjeIoUDT samsorosp
SILL GaNssi Fae or apido Snaed somo amp of samsofoerp ena aqem oy parmber aq Kew NOK “pop op IAL JoMSEE ToNLM
& Bony 0} wopIppe uy ‘nox ysureBe wy aq Avent youSpn{ ymeop & ‘conned pue GONRHO sip poarss arm not
sage skup Ajuaay Jo uonendxa ary Sarmorjay sxou Aspuoy ay Jo We y9019,0 O] Aq WORES Siu) ponsst oy ya]9
ANOBLENV AANLUNOD om Gis asus voyiM & ay Jou op Kewoye mod to Nok J] “Astuoye ue Aojduis Kew nox ‘pons us0q SABy NoZ
"SA “SONLLATUD
ADAVAS @FIVANVD
= $Z0SL SVXAL ‘ONV'ld
007) “AAT UV.LS ANO' 00£L
6<90-1t-Oa TLLIL TVNOLLVN CUVHDUO | :0L,
_ NOLLV.LIO
n SVX4L AO ALVIS FHL
ALIV NOILV LID - €-€S€ ‘ON WHOA

 

 

Case-3+2+ev-94910-X-BT Document 3. Filed 08/17/21 Page 22 of 32 PagelD 26
|

BO

—

ee

ek
oo
Se
_

     

   

by the said

CANDACE SEARCY

  

=

me in serving such process was

=

a
a3 ee :
s 5 o gz
ee 2 _ c
a3 E 2 @
& S < § “ au
ag B35 S : a
2235 %e g :
4 3 3 =e s

&
 

 

Case 3:21-cv-01910-X-BT Document 3 Filed 08/17/21 Page 24 of 32 PagelD 28

CAUSE NO. DC-21-00529 7

CANDACE SEARCY IN THE DISTRICT COURT
Plaintiff
vs.

134™ JUDICIAL DISTRICT OF
COURTNEY ANTHONY
Defendant

DALLAS COUNTY, TEXAS

 

DECLARATION OF PERSONAL SERVICE FACTS
“My name is CHRISTOPHER LAMBERT. My PSC is 16923. It’s Exp is 11-30-
2021. I declare under the penalty of perjury that the following is true and correct;

“Lam over the age of eighteen (18) years, and am fully competent to testify to the

matters stated in this declaration. I have personal knowledge of the facts and statements
contained in this declaration and each is true and correct.”

“I am a process Server associated with FIREPROOF PROCESS SERVER whose
address is 418 Windy Knoll Dr. Murphy, Texas 75094, 972-978-8403.”

“I have never been convicted of any felony or crime involving moral turpitude

and am not related by blood or marriage to any of the parties to the suit, and I am in all
things competent to make oaths of the facts stated herein.”

“On the 27™ day of April 2021 I received the Citation, Plaintiffs Original Petition,

 
  
  
  
  

ot
and Order Granting Substitution of Service. Oe rN
First Attempt: 7 We \
On the 294 day of April 2021, I served the Original Petition and Order Granting \“(°° ceo”
Substitution of Service upon the ionist who was situated at the front desk within | \.9° a
Defendants place of employment by handing a true and correct copy of the document to on fe \
the Receptionist at 7300 Lone Star Drive, Ste. C200, Plano, TX 75024” aa ot
cae ,
d Attempt: “Tra eR cee sy001s5 Shad ks

wR,
Occhavy alf@aay Noda ¢rtodion
After getting information back from Plaintiff er verification that Defendant still Aller
works at Orchard Nation Title located at 7300 Lane Star Drive, Ste. C200, Plano, TX ‘
75024 was requested by the court, I went back Orchard Nation Title located at 7300 Lone “tom
cere, Ste. $200, Plano, TX 75024, spoke with the receptionist who identified herself 6 y_ ar
as a member of the company, and identified the Defendant as a member of the com

Wit
Latsempted to Teave another copy of the Citation and Petition with her, but she refused | 9)°V*
it.

 

Ma i, cop en

e no 15
ata qes Cor

Page 1 of 2 Dihhard
QA 2nd Craton
Case 3:21-cv-01910-X-BT Document 3 Filed 08/17/21 Page 25 of 32 PagelD 29

DECLARATION

My Name is Christopher Lambert. My PSC is (¢? 51x, expiration date is

. I declare under the penalty of perjury that the foregoing is true and
correct

Executed in Collin County, State of Texas on the __ 35" _ day of _ Jw 4—
2024

 

 

Declarant
PSC 27
STATE OF TEXAS
7/9/2021 IMG_0646.jpg
Case 3:21-cv-01910-X-BT Document 3_ Filed 08/17/21 Page 26 of 32 PagelD 30

Qroor or ranciney a
DLR. Acceptance Company LLC

® 235237 Kingsland Bivd 100, Office 200
AnnieMac Katy, TX 77494
mii QmMe Morigage NMLS#: 336923

SOMMITMENT LETTER

Pursuant to 7 TAC §81.201(b)
Commitment Date: 10/05/2020 Loan Number: 4663372142
Borrowers: Purpose: Purchase
Candace Searcy
Property Address: Property Type: Detached
7237 Indiana Ave
Fort Worth TX 76137
Mailing Address: Goecupancy: PrimaryResidence
6824 Vallay Worth Dr
Fort Worth TX 76179

Credit Documentation Expiration: 12/15/20 Commitment Expiration:
——cemns 12/18/20

American Neighborhood Mortgage Acceptance Company LLC has received a signed application
from the applicant and reviewed the following If applicable:

Reviewed Applicant's Credit Report and Credit Score

Verified Applicant's Income

Reviewed Applicant's debts and other assets

Verified Applicant's available cash for down payment and closing costs

o@ees

We are pleased to inform you that the Mortgage Loan Application referenced above has been
approved by American Neighborhood Mortgage Acceptance Company LLC. American
Neighborhood Mortgage Acceptance Company LLC will agree to settle the mortgage loan
provided the Borrower(s) complies with all the terms and conditions of this approval.

1. Lean Terma: Loan Amount: 237,616.00
Program: Bond TSAHC HmSwtTX FHA 30 Yr Fixed
Maximum Loan to Value Ratio: 96.500

2. Lack Terma: Rate locked % Expiration Date:
The following will be paid at closing:

a.$ Loan Origination Fee
b. $ Loan Discount

4X__ Floating Rate - your interest rate and points have not been locked at
this time. Although there Is a stated interest rate and points on the
application, that is merely an estimate. Should the interest rate at the time of
lock-in exceed 3.875 %, it will be necessary to submit your loan to our
underwriting department for re-approval.

 

 

 

https://mail.google.com/mail/WO/Anbox?projector=1 1/1

 
*
Case 3:21-cv-01910-X-BT pécument 3 Filed 08/17/21 pa of 32 PagelD 31

Foy, ery

Courtney Anthony <courtney antnony@orchard.com>

to me, Jeff, Jeremiah ~ e
We have a signed amendment, showing you agreed. However if you are saying you didn’t sign. then there is no reason to even tt to move forward.

Se,

Nov 22, 2020,112PM fy @&

On Sun, Nov 22, 2020 at 12:38 Pt Candace Smith <crecis7@omell. com> wrote:
This is what | also stated.

: Sent from my iPhone

   

Candace Smith <crscjs7@gmaii. com>

Nov 22, 2020,116PM )\ yy 9
to Courtney, Jeremiah, Jeff « tT asked (ov my tarnai¥
Greetings, MONLY yack AQAaALN, aster
Hf that’s the case refund my earnest money Monday morning. Citation will be served ASK. 0) for is yack cy
— Oct+“2020
Sent from my iPhone

 

On Nov 22, 2020, at 1:12 PM, Gauelney Antiony <cousteiy aetbems@orchard com> wrote
one
oO

 

HVE IGA IWIN NWI oo we A821 -BU081 204 Plano Police Dept.
CrOstt Titi —Page 26 0te2Pages32—____—
Violation: INFO!2606 Info-Fraud -X-BT Document 3— Fite

- (Tarrant County). Home was owned by Orchard Property:
3201 Dallas Parkway, Suite 200, Frisco Texas. Comp
claims she was supposed to close on October 21st, 2020
however contract lists on or before October 16th, 2020.
Sale of home ran into snags due to FHA issues. The
paperwork is contradictory in that one part Igads the reader

. investigator a - “hetion Type veseee Baie a

 
   

 

ae price of $244,000. This copy she
alid is of very poor quality and illegible. The

and very blurry. It does show a sales price of
earcys name is Docusigned at the bottom
Me the date and time are illegible. The sellers
i (Orchard Property) is not present. Both

     
  
 

~ Searcys claim of forgery is due to the fact the docusign
signatures are different and she did not agree to the
alteration in price. A fair comparison can not be made due
to the poor quality of evidence Searcy provided.
Furthermore docusign does have different fonts available.

On November 30th, 2020, Searcy filed a formal complaint
with the Texas Real Estate Commission (TREC) against
Realtor Courtney Anthony who works for Orchard Title. In

it she claims Anthony increased the price and deleted
concessions on a document she did not agree to. She goes
on to make accusations of price gouging. Her complaint

does not make an accusation of forgery.

, On January 14th, 2021 Beachley Smith Law, representing
Searcy, sent Orchard Title a formal demand letter requesting
the return of $2,000 in eamest money. It gave a dead line
of 13 days after receipt of this letter else wise a law suitis __
possible.

On January 15th, 2021, one day after the letter was sent,
Searcy filed a law suit against Orchard Property in Dallas _
County State court. In her law suit she claimed breach of
contract, fraudulent price gouging and malpractice. The
law suit went on to state she demanded the terms of the-
original contract be honored. Searcy claimed that Orchard
threatened to sell her house to someone else. She ended her
lawsuit by stating she was "pressing federal charges for

06/28/2021 12:28

Sallyi

Page 3
On
Th ee eter et ere ae) : '? Z£VU2L 1-0 124 Piano Police Dept.

 

 

‘ ZL 5. oo nai). im lm 9 4 |

. ~21-Cv-01910-X-BI Documént 3” Filed usri772zrPage 29 of 32-—Pagetb-33 |

Violation: INFO 2606 InfocErac
investigator Aedion Type Bag page

breach of contract, malpractice, and fraudulent price
gouging for an item more then (sic) 250,000". She also
submitted all documents as "proof of ill intentions to steal
my eamest money and sell the home to someone else.”

February 2nd, 2021 Searcy received her $2,900 earnest
money back. She also told Orchard Title she would not
be dismissing her lawsuit until she had her h

     
 
 
  
 
  
 

On June 3rd, 2021 Searcy responded in person’
Titles office in Plano asking
her signature being forged.
face with Searcy left the lob
explained to me that thy
Since she never came

 
  
 
 
  

12020: Searcy completes a handwritten

t against Orchard and Courtney Anthony
th, 2021: Beachley Smith Law firm sends
Orc formal demand letter
| above incidents showed Orchard Title to have an

address of 3201 Dallas Parkway, Suite 200, Frisco, Texas.
June 2021 I spoke with management at said address. They
believed Orchard moved out in April or May 2021. Searcy

argued that Orchard moved in January of 2021. Either date

indicates that Orchard was operating out of the City of

Frisco at the time Searcy alleges a forgery occurred. No
» link to Plano.

06/26/2621 12:28
Sallyl

 
18 44. (Rev. 10726: 2D Gorse" CV-O1910-X-BT CUVEE OVER SHERTE | Page 30 of 32 PagelD 34

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS

(b) County of Residence of First Listed Plaintiff \0 ¥CON t County of Residence of First Listed Defendant ( al (i r )
ered

(EXCEPT IN U.S. PLAINTI (IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

    
 
   

 

 

(c) Attorneys (Firm Name, Address, and Telephone meys (if Known)

 

 

 

 

 

 

 

 

S-21CVigig
H. BASIS OF JURISDICTION (Piace an EZENSHIP OF PRINCIPAL PARTIES (Piace an “x" in One Box for Ph
Ruger iversity Cases Only) and One Box for Defendant)
(J! US. Government Federal Quest PL, DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 [FJ 1 Incorporated or Principal Place []4 [4
of Business In This State
(2 US. Government (14 Diversity Citizen of Another State (12 [LL 2 Incorporated and Principal Place [[] 5 ([]5
Defendant (indicate Citizenship of Parties in Item III} of Business In Another State
Citizen or Subject of a (3 [7 3 Foreign Nation Cle (je
Foreign Country
IV. NATURE OF SUIT (Piace an “x” in One Box On Click here for: Nature o it Code Descriptions.
110 Insurance PERSONAL INJURY PERSONAL INJURY _} 625 Drug Related Seizure |_| 422 Appeal 28 USC 158 || 375 False Claims Act
120 Marine [| 310 Airplane oO 365 Personal Injury - of Property 21 USC 881 J } 423 Withdrawal |_| 376 Qui Tam (31 USC
130 Miller Act |_| 315 Airplane Product Product Liability |_}690 Other 28 USC 157 372%a))
140 Negotiable Instrument Liability oO 367 Health Care/ |_| 400 State Reapportionment
150 Recovery of Overpayment [| 320 Assault, Libel & Pharmaceutical |_| 410 Antitrust
& Enforcement of Judgment Stander Personal Injury 820 Copyrights | | 430 Banks and Banking
151 Medicare Act |_| 330 Federal Employers’ Product Liability 830 Patent |_| 450 Commerce
H 152 Recovery of Defaulted Liability oO 368 Asbestos Personal 835 Patent - Abbreviated |_| 460 Deportation
Student Loans |_| 340 Marine Injury Product New Drug Application |_| 470 Racketeer Influenced and
(Excludes Veterans) |_| 345 Marine Product Liability | ] 840 Trademark Corrupt Organizations
oO 153 Recovery of Overpayment Liability RSONAL PROPERTY |_| 880 Defend Trade Secrets [| 480 Consumer Credit
of Veteran’s Benefits |_| 350 Motor Vehicle 70 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
160 Stockholders’ Suits |_| 355 Motor Vehicle 371 Truth in Lending Act |_| 485 Telephone Consumer
190 Other Contract Product Liability 380 Other Personal a 720 Labor/Management Protection Act
195 Contract Product Liability [ ] 360 Other Personal Property Damage Relations 861 HIA (1395ff) |_| 490 Cable/Sat TV
196 Franchise Injury Oo 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) |_| 850 Securities/Commodities/
|_| 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI |_| 890 Other Statutory Actions
|_]790 Other Labor Litigation 865 RSI (405(g)) || 891 Agricultural Acts
| _}210 Land Condemnation |_| 440 Other Civil Rights Habeas Corpus: | _}791 Employee Retirement |_| 893 Environmental Matters
| | 220 Foreclosure | | 441 Voting |_| 463 Alien Detainee Income Security Act |_| 895 Freedom of Information
|_| 230 Rent Lease & Ejectment [| 442 Employment |} 510 Motions to Vacate | | 870 Taxes (U.S. Plaintiff Act
|_| 240 Torts to Land |_| 443 Housing/ Sentence or Defendant) |_| 896 Arbitration
|_| 245 Tort Product Liability Accommodations | | 530 General |_| 871 IRS—Third Party | | 899 Administrative Procedure
|__| 290 All Other Real Property |_| 445 Amer. w/Disabilities -F | 535 Death Penalty 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
| | 446 Amer. w/Disabilities -[ | 540 Mandamus & Other 465 Other Immigration |_| 950 Constitutionality of
Other |_| 550 Civil Rights Actions State Statutes
|_| 448 Education | |_| 555 Prison Condition
| | 560 Civil Detainee -
Conditions of
Confi:
V. ORIGIN (Piace an “X” in One Box Only)
oO 1 Original 2 Removed from Oo 3 Remanded from Oo 4 Reinstated or O 5 Transferred from oO 6 Multidistrict oO 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not Cana” unless diversity):

 

 

VI. CAUSE OF ACTION

Brief description of cause:

  
     

 

 

CRRECK YES only if demanded in complaint:

VII. REQUESTEDIN [J CHECKIF THIS IS A CLASS ACTIQN
RY DEMAND: ClyYes Sho

COMPLAINT: UNDER RULE 23, F.R.Cv.P.

“ IFANY nha (See instructions): “T Very DOCKET NUMBER
$f [Vf 2\ JUDGE \ ]

SIGNATURE OF ATTORNEY OF RECORD

 

 

DATE

 

FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

 
 

Supplemental Civil Cover Sheet
Page 1 of 2

1. State Court Information:

to the case in that court.

Case 3:21-cv-01910-X-BT Document 3 Filed 08/17/21 Page 31 of

Supplemental Civil Cover Sheet for Cases Remove =
From State Court

   
 

ef abe pets

 

   

This form must be attached to the Civil Cover Sheet at the time the case is filed in the
Clerk’s Office. Additional sheets may be used as necessary.

  

IVED
AG il 7 a

 

nonnnk U.S. DISTRICT
RTHERN COURT

DISTRICT OF TEXAS

19 4.0.7 X

Please identify the court from which the case is being removed and specify the number assigned

 

Court

Case Number

 

 

 

 

Uc -“A00

 

 

Stnse Comey

2. Style of the Case:

Please include all Plaintiff(s), Defendant(s), Intervenor(s), Counterclaimant(s), Crossclaimant(s)
and Third Party Claimant(s) still remaining in the case and indicate their party type. Also, please
list the attorney(s) of record for each party named and include their bar number, firm name,

correct mailing address, and phone number (including area code).

 

3. Jury Demand:

Was a Jury Demand made in State Court?

If “Yes,” by which party and on what date?

 

Party

[ ] Yes

Ms

 

Date
Case 3:21-cv-01910-X-BT Document 3 Filed 08/17/21 Page 32 of 32 PagelD 36

Supplemental Civil Cover Sheet
Page 2 of 2

4. Answer:

Was an Answer made in State Court? [ Yes [Bro
If “Yes,” by which party and on what date?

 

 

Party Date

5. Unserved Parties:

The following parties have not been served at the time this case was removed:

 

6. Nonsuited, Dismissed or Terminated Parties:

Please indicate any changes from the style on the State Court papers and the reason for that
change:

 

 

 

Party Reason

 

 

 

 

7. Claims of the Parties:

The filing party submits the following summary of the remaining claims of each party in this
litigation:

 

Party Claim(s)

 

 

 

 

 

 
